Petitioner, claiming to be a stockholder, instituted proceedings to examine the books and records of the respondent corporation. The respondents alleged that the petitioner was not a stockholder and further alleged that the application was not made in good faith. An alternative order of mandamus was issued and the questions of fact were tried before the court; and it was found and decreed that the petitioner was a stockholder and was seeking the examination in good faith. Order of peremptory mandamus unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ.